Citation Nr: 9901300	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from January 1958 to January 
1961 and from August 1965 to April 1972 with prior service 
which has not been verified.  This appeal arises from a 
November 1995 rating decision of the Huntington, West 
Virginia, Regional Office (RO).  In this decision, the RO 
denied service connection for flat feet.  The veteran 
appealed this determination.

The RO also denied the veterans claims for service 
connection for post-traumatic stress disorder (PTSD) and 
entitlement to a nonservice-connected pension.  He appealed 
these decisions.  By rating decision of October 1996, the RO 
granted these claims.  The undersigned finds that this was a 
full grant of benefits sought on appeal for these two issues.  
Thus, the Board of Veterans Appeals (Board) no longer has 
jurisdiction, as these issues are no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

A hearing was held before the Board in December 1997 sitting 
in Washington, D.C.  This hearing was conducted by Board 
Member Barbara B. Copeland who had been designated pursuant 
to 38 U.S.C.A. § 7102(a) (West Supp. 1998) to conduct this 
hearing.  Ms. Copeland will make the final determination in 
this claim.

This case was remanded by the Board in February 1998 in order 
to further develop the medical evidence and provide 
adjudication under the provisions of 38 U.S.C.A. § 1154(b) 
(West 1991) by the agency of original jurisdiction.  The case 
has now returned for final appellate consideration.

In a written statement received in March 1998, the veteran 
requested that he be granted a 100 percent disability 
evaluation for his service-connected PTSD.  He reported that 
his treating physicians had found him to be unemployable.  
The RO issued a rating decision in July 1998 that denied an 
increased evaluation for the veterans PTSD.  However, this 
decision did not discuss whether the veteran was entitled to 
a total disability evaluation due to individual 
unemployability as a result of his service-connected 
disabilities.  It appears that the veteran filed an implied 
claim for a total disability evaluation under the provisions 
of 38 C.F.R. §§ 3.340(a)(2) and 4.16 (1998).  The undersigned 
finds that this claim is not properly before the Board and 
that it is not inextricably intertwined with the issue on 
appeal.  Therefore, this matter is referred to the RO for the 
appropriate action.

The veterans foot complaints were determined to be the 
result of plantar fasciitis on a U. S. Department of Veterans 
Affairs (VA) podiatry examination of October 1996.  Also, a 
VA medical record of November 1996 noted diagnoses of 
metatarsalgia, plantar fasciitis, and theoretic peripheral 
neuropathy.  The veteran has not filed claims for service 
connection for these disorders.  However, his contentions 
that his current foot problems have existed since his 
military service raise an implied claim for these disorders.  
It is determined by the undersigned that these claims are not 
properly before the Board at the present time.  The 
undersigned also finds that the decision noted below will not 
have an effect on these implied claims and, thus, is not 
inextricably intertwined with the issue on appeal.  
Therefore, this matter is also referred to the RO for the 
appropriate action.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in effect, that he currently has 
bilateral pes planus that was either incurred or permanently 
aggravated by his military service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to establish 
that the claim for service connection for bilateral pes 
planus is well grounded.


FINDINGS OF FACT

The veterans allegation that he currently has bilateral pes 
planus is not supported by any objective medical evidence 
that would render a claim for service connection plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bilateral pes planus.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veterans entrance examination for his first period of 
active service is not of record.  He was provided a 
comprehensive physical examination in December 1960 in 
preparation for his separation from active service.  The 
veteran complained of flat feet for which he received medical 
treatment during his enlistment.  On examination, his feet 
were noted to be normal.  It was reported by the examiner 
that the only defect found on examination was a refractive 
error with the veterans vision.  

In preparation for the veteran reentering active service, he 
was given a comprehensive physical examination in May 1965.  
The veteran denied any medical history of foot problems.  On 
examination, his feet were normal and it was determined by 
the examiner that the veteran was qualified for enlistment. 

A comprehensive physical examination was given to the veteran 
in May 1965 in order to determine if he was qualified to 
attend Officer Candidate School (OCS).  On his medical 
history, the veteran claimed no prior history of foot 
problems.  An examination of his feet found them to be 
normal.  The only defect noted with the veteran was 
refractive error of his vision.  It was noted on the 
examination report that the veteran was given a waiver of his 
vision defect and found qualified for OCS.

The veteran received another comprehensive physical 
examination in May 1966 in preparation for U. S. Army 
airborne and ranger training.  He denied any medical history 
of foot problems.  On examination, his feet were normal and 
the only defect noted by the examiner was refractive error 
with the veterans eyes.  

The veterans service medical records note that he was 
treated for infected blisters in September and November 1965, 
and again in March 1966.

A comprehensive physical examination of July 1970 again 
determined that the veterans feet were normal.  A separation 
examination was given to the veteran in January 1972.  He 
again denied any medical history of foot trouble.  The 
examination revealed that his feet were normal.

The veteran was afforded a VA physical examination in 
February 1973.  He made no complaints regarding his feet.  It 
was noted that his feet were normal.  Private medical records 
dated from August 1973 to August 1974 reported repair and 
treatment for a traumatic injury to the veterans skull.  In 
private medical records dated from January 1987 to October 
1988, there is no notation of complaints or treatment for 
flat feet.  

In July 1995, the veteran filed a claim for service 
connection for flat feet.  He asserted that he had been 
treated for this problem during his military service in 1958.  
The veteran also claimed that he had recently been treated 
for this disability at a VA facility.

VA medical records dated from January to August 1995 did not 
report any complaints or treatment for pes planus.  The 
veteran submitted an article from a veterans newsletter 
dated in February 1995.  This article discussed the veterans 
current circumstances and some of his physical disabilities.  
No mention was made of flat feet.  

By rating decision of November 1995, the RO denied the 
veterans claim for service connection for bilateral pes 
planus.  It was noted that the veterans service medical 
records were negative for a diagnosis or treatment of pes 
planus.  The veteran appealed this decision.

A VA podiatry examination was provided the veteran in October 
1996.  He claimed that he had experienced problems with his 
feet since 1958.  The veteran complained that his right foot 
was worse than his left and that he had pain in his feet.  He 
asserted that without orthotic supports the pain in his feet 
would be so bad he would have difficulty walking.  The 
examination of the veterans feet was negative except for 
tenderness in the mid-portion of the plantar aspect of his 
feet.  Radiological studies of his feet were reported to be 
normal.  The diagnoses were history of pes planus with no 
objective residuals and bilateral plantar fasciitis.

In a rating decision of October 1996, the RO again denied 
service connection for bilateral pes planus.  This claim was 
denied on the basis that there was no objective evidence that 
the veteran suffered with pes planus within one year of his 
separation from the military or at the present time.  

A written statement was received from the veteran in November 
1996.  He claimed that in addition to being treated for flat 
feet during his military service, he had also been treated 
for these complaints while attending college between 1961 and 
1964.  Attached to this statement was a copy of a VA 
podiatrist request of November 1996 that the veteran be 
issued orthopedic shoes.  The veterans noted disabilities 
included metatarsalgia, plantar fasciitis, and theoretic 
peripheral neuropathy.  

In a supplemental statement of the case issued in December 
1996, the veteran was again notified that his claim for 
service connection for pes planus had been denied.  It was 
determined that the veteran did not have a current diagnosis 
of pes planus.  

At his hearing before the Board, the veteran testified that 
he had been treated for flat feet during his military service 
in December 1960 and again in September 1965.  He claimed 
that he had been hospitalized sometime in September or 
October 1965 for blisters on his feet which had resulted in 
him being recycled during basic training.  The veteran 
asserted that he had been given a medical waiver for OCS, but 
could not remember what was the waived disability.  He 
alleged that his feet were first treated by the military six 
months after he entered active service.  The veteran claimed 
that at that time he had been given foot pads for flat 
arches.  He also noted that he had experienced problems with 
arch spasm during OCS and general foot problems during his 
service in Vietnam.  The veteran alleged that he had 
additional service medical records to verify his military 
treatment and would submit them to the VA within two weeks.  
The veteran claimed that his feet had also been treated at a 
university during the early 1960s.  However, the veteran 
reported that his university records are now lost.  The 
veteran alleged that he currently suffered with symptoms of 
flat feet.

In a letter of December 1997, the veteran informed the Board 
that he was unable to locate the service medical records he 
had referred to during his Board hearing.  This case was 
remanded in February 1998 in order to obtain additional VA 
medical records and their review by the RO.  The RO was also 
requested to adjudicate the veterans claim for service 
connection under the provisions of 38 U.S.C.A. § 1154(b) 
(West 1991).

VA medical records dated from October 1996 to April 1998 
noted no treatment or diagnosis for pes planus.  A mental 
health outpatient record of October 1996 did report the 
veterans complaints of continued foot problems.  The veteran 
was issued a SSOC in July 1998 in which he was informed that 
his claim for service connection for bilateral pes planus had 
again been denied.  It was determined that the provisions of 
38 C.F.R. § 1154(b) were not applicable to the current claim 
since there was no objective medical evidence that the 
veteran had pes planus at the present time.  

In August 1998, the veteran submitted a letter from the 
Social Security Administration (SSA) that noted he had been 
awarded a SSA disability benefit effective from August 1997.


II.  Applicable Criteria.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  There is no provision at 
38 C.F.R. §§ 3.307 and 3.309 (1998) that allows a period of 
presumptive service connection for pes planus.

A claimant for benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail.  There is no duty to assist him further 
in the development of his claim, as any such additional 
development would be futile.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To 
be well grounded, a claim must be accompanied by supportive 
evidence, and such evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Lathan v. Brown, 7 Vet. App.  359 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Under 38 C.F.R. § 3.303(b) (1997), a 
well-grounded claim exists if competent evidence of 
continuity of symptomatology is of record (lay or medical 
evidence) and a nexus (medical evidence) is established 
between the post-service symptoms and a current disability.  
Savage v. Gober, 10 Vet. App. 488 (1997).


III.  Analysis.

A review of evidence of record indicates that the veteran has 
never received an objective diagnosis for pes planus.  While 
the veteran complained of flat feet on his December 1960 
military examination, objective examination found his feet to 
be normal.  His service medical records do indicate that 
blisters on his feet were treated in 1965 and 1966, but no 
underlying etiology was determined.  On all of the veterans 
comprehensive military examinations subsequent to December 
1960, the veteran specifically denied a medical history of 
foot problems.  There is no record of private or VA medical 
treatment for pes planus.  The VA podiatry examination of 
October 1960 was unable to verify a current foot disability 
associated with pes planus.

The veteran has claimed that he currently has bilateral pes 
planus that was incurred during his military service. The 
veteran, as a lay person, is not competent to provide a 
diagnosis or an opinion on etiology.  Zang v. Brown, 8 Vet. 
App. 246 (1995); See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Therefore, his assertions do not establish a well-
grounded claim for service connection.  Without an objective 
opinion providing a nexus between the veterans current foot 
complaints and his claimed pes planus, the first prong of 
both the Caluza and Savage tests has not been met.  Thus, the 
veteran has not submitted a well-grounded claim for service 
connection.

It appears that some of the veterans service medical records 
are missing.  This is corroborated by the fact that his 
entrance examination from January 1958 is not of record.  The 
RO has twice attempted to retrieve the veterans service 
medical records, once in May 1972 and again in August 1996.  
It was acknowledged by the veteran in December 1997 that his 
attempts to retrieve these records had also been futile.  The 
veteran has noted that records of his claimed private 
treatment in the early to mid-1960s are unavailable.  
According to the U. S. Court of Veterans Appeals (Court) if a 
claim is not well-grounded, then the duty to assist found at 
38 U.S.C.A. § 5107(a) does not apply.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  However, the Court also ruled in Gobber 
v. Derwinski, 2 Vet. App. 470 (1992), that if a veterans 
service records are missing then the VA has a heightened duty 
to explain its decision to the veteran.  The undersigned 
finds that the reasons noted for denial of the veterans 
current claim are clear and fully explain the Boards 
decision.  Even if these records were available and contained 
a diagnosis of pes planus, the veterans current claim would 
still not be well grounded, as he does not have a current 
diagnosis for this disorder.

As the veteran has not indicated that he will be receiving 
SSA disability benefits due to pes planus, or that it has 
been currently diagnosed, there is no legal basis on which to 
retrieve the veterans SSA records.  It is also determined 
that since the veteran does not currently suffer with pes 
planus there is no reason to analyze the present claim under 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991).

Under the circumstances, the undersigned concludes that the 
veteran has not met his initial burden of submitting evidence 
of a well-grounded claim.  Therefore, his claim for service 
connection for bilateral pes planus is denied.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for bilateral 
pes planus, the appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
